           Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 1 of 11



 1                                                THE HONORABLE BRIAN A. TSUCHIDA

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10   MATTHEW SORENSEN, an individual,            Case No. 2:18-cv-00446 BAT
11
                    Plaintiff,                   DEFENDANTS’ PRETRIAL STATEMENT
12
           v.
13
     CPC SPECIAL LOGISTICS WEST, LLC, a
14   Washington corporation, and LARRY KELLER,
     an individual,
15                  Defendants.
16

17

18
19

20

21

22

23

24

25

26

     DEFENDANTS’ PRETRIAL STATEMENT                               DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                     701 Fifth Avenue, Suite 6900
                                                      Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 2 of 11



 1          Pursuant to LCR 16, Defendants CPC Special Logistics West, LLC and Larry Keller

 2   (collectively “Defendants”) provides the following pretrial statement regarding their defense to claims

 3   asserted by Plaintiff Matthew Sorensen (“Plaintiff”).

 4   I.     OBJECTIONS, ADDITIONS OR CHANGES TO PLAINTIFF’S STATEMENT ON
            FEDERAL JURISDICTION AND STATEMENT OF UNDISPUTED FACTS:
 5

 6          A.      Statement on Federal Jurisdiction
                    Defendants agree with Plaintiff’s statement on jurisdiction.
 7

 8          B.      Statement of Undisputed Facts
            Defendants agree that it is an undisputed fact that:
 9
            1.      Defendants hired Sorensen in or around July 2008 as a truck driver.
10
            2.      Defendants initially paid Sorensen on a straight hourly basis as a delivery driver,
11
            and began paying him based on a combination of mileage for his driving time and hourly
12
            for his on-duty non-driving time when he became a relay driver in 2014.
13
            3.      Sorensen worked more than forty hours in at least one week in which Defendants
14
            paid him based on CPC’s mileage plus hourly formula.
15
            4.      Sorensen previously submitted to three random drug tests while employed by CPC,
16
            all of which yielded negative results.
17
            5.      In December 2015, Sorensen injured his left shoulder while at work.
18
            6.      Sorensen filed a worker’s compensation claim for his left shoulder injury.
19
            7.      Sorensen visited a surgeon for his left shoulder injury. The surgeon diagnosed him
20
            with a torn rotator cuff.
21
            8.      Sorensen’s surgeon ordered that he be put in light duty work.
22
            9.      After Sorensen worked at a thrift store for some time, his doctor took him =off light
23
            duty.
24
            10.     Sorensen underwent surgery on or about January 19, 2016.
25

26

     DEFENDANTS’ PRETRIAL STATEMENT - 1                                        DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                  701 Fifth Avenue, Suite 6900
                                                                   Seattle, WA 98104-7029 | Tel: 206.839.4800
           Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 3 of 11



 1         11.     On January 28, 2016, Mr. Keller informed Sorensen that he was selected for a

 2         random drug test.

 3         12.     Sorensen had a doctor’s appointment on the afternoon of January 28, 2016.

 4         13.     On January 29, 2016, Defendants informed Sorensen that he was termination

 5         because his test result was “Positive for Refusal to Test.”

 6         14.     Sorensen visited two doctors on February 1 and February 4, and obtained notes

 7         stating that his medication may have some impact on his ability to urinate.

 8         15.     After Defendants terminated Sorensen, he applied for unemployment benefits.

 9         Defendants contested Sorensen’s application; the Washington Employment Security

10         Department allowed Sorensen to collect unemployment benefits.

11         Defendants deny Plaintiff’s remaining factual allegations.

12         Defendants add the following undisputed facts:

13         16.     Matthew Sorensen received and signed to acknowledge his receipt of CPC’s

14         Handbook and CPC’s Drug and Alcohol Policy, G-006.

15         17.     Matthew Sorensen remained at the U.S. Health Works testing center for under three

16         hours on the day of his test, January 28, 2016.

17         18.     Sorensen drove himself to the test center.

18         19.     Matthew Sorensen did not explain or provide any medication to test center staff.
19         20.     Sorensen was advised by test center staff that leaving would constitute a positive

20         test.

21         21.     CPC’s random drug testing lists are pulled by a third-party entity, NDI. The

22         January 2016 list that included Sorensen was randomly pulled using a random number

23         generator.

24         22.     U.S. Health Works deemed Sorensen refused to test on January 28, 2016.

25         23.     Sorensen did not know who Larry Foltz was until he received his January 29, 2016

26         termination letter.

     DEFENDANTS’ PRETRIAL STATEMENT - 2                                      DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                701 Fifth Avenue, Suite 6900
                                                                 Seattle, WA 98104-7029 | Tel: 206.839.4800
            Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 4 of 11



 1          24.     CPC did not formally contest Sorensen’s December 2015 workers’ compensation

 2          claim while Sorensen was employed at CPC.

 3          25.     Sorensen began receiving workers’ compensation payments within weeks of his

 4          December 8, 2015 application.

 5          26.     Sorensen did not provide medical documentation from his doctors to CPC

 6          regarding difficulty urinating until February 18, 2016.

 7   II.    AFFIRMATIVE DEFENSES AND/OR CLAIMS FOR RELIEF
 8          1.      Defendants will argue that Plaintiff was an exempt employee under Section

 9          13(b)(1) of the Federal Motor Carrier Act, and thus subject to a pay formula that is not

10          strictly on an hourly rate.

11          2.      Defendants will argue that Matthew Sorensen violated DOT regulations and CPC

12          policy when he left the testing center before three hours expired.

13          3.      Defendants will argue that Plaintiff failed to mitigate any damages he allegedly

14          suffered as a result of his termination for violation of CPC policy.

15   III.   OBJECTIONS, ADDITIONS OR CHANGES TO PLAINTIFF’S STATEMENTS OF
            CLAIMS FOR RELIEF AND ISSUES OF LAW
16
            1.      Plaintiff is not entitled to pursue a disparate impact disability discrimination claim
17
            at trial; Plaintiff waived this cause of action by failing to include it in Plaintiff’s complaint,
18
            and failing to raise it until Plaintiff’s Response to Defendants’ Motion for Summary
19
            Judgment.
20
            2.      “Whether Sorensen’s inability to urinate on command” constitutes a disability
21
            under Washington is not a material issue of law in this case because Mr. Sorensen did not
22
            face termination because he could not urinate “on command.” Properly stated, the legal
23
            issue is whether Sorensen’s alleged difficulty urinating due to his medication constitutes a
24
            disability under Washington law. Additionally, this is a mixed question of law and fact.
25

26

     DEFENDANTS’ PRETRIAL STATEMENT - 3                                          DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                    701 Fifth Avenue, Suite 6900
                                                                     Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 5 of 11



 1          3.        “Whether Defendants enforced a facially-neutral policy in a manner that fell more

 2          harshly on Sorensen because of his disability” is a legal issue that relates only to a disparate

 3          impact claim, which Sorensen waived by failing to allege it in his complaint, and cannot

 4          pursue at trial. It also depends on questions of fact.

 5          4.        “Whether Defendants calculated Sorensen’s overtime into his mileage rate and

 6          notified him of the formula it used” misstates Washington law. Correctly stated, the legal

 7          issue is “Whether Defendants paid Sorensen using a formula that is the reasonable

 8          equivalent of a straight hourly plus overtime form of compensation.” The remaining

 9          portion of this statement of law, whether CPC “notified him of the formula it used,” should

10          read “whether Sorensen requested notification of the formula CPC used, and whether CPC

11          then provided it,” and depends on questions of fact.

12   IV.    ADDITIONAL ISSUES OF LAW
13          1.        Whether Plaintiff violated DOT regulations and CPC policy by leaving the test

14          center before three hours had expired.

15          2.        Whether Defendants are entitled to their attorneys’ fees incurred in defending this

16          action.

17          3.        Whether Defendants are entitled to their costs of suit as the prevailing parties under

18          Rule 54 of the Federal Rules of Civil Procedure.
19   V.     WITNESSES
20          In addition to the right to call any of Plaintiff’s witnesses, Defendants list:

21          1.        Larry Keller will be called regarding his role as Mr. Sorensen’s supervisor, Mr.

22   Sorensen’s pay formula, the documents Mr. Sorensen received regarding his pay formula, CPC’s

23   random drug testing process, CPC’s relationship with U.S. Health Works, Mr. Keller’s process for

24   calling those selected for random tests, Mr. Keller’s lack of authority to unilaterally appoint

25   alternates, Mr. Keller’s call to Mr. Sorensen advising him of his random drug test, when Mr. Keller

26

     DEFENDANTS’ PRETRIAL STATEMENT - 4                                          DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                    701 Fifth Avenue, Suite 6900
                                                                     Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 6 of 11



 1   was notified that Mr. Sorensen refused his test, and Mr. Keller’s lack of role in Mr. Sorensen’s

 2   termination. Will testify.

 3          c/o DLA Piper LLP
            701 Fifth Avenue, Suite 6900
 4          Seattle, WA 98104
 5
            2.      Larry Foltz will be called regarding his role as CPC’s Drug and Alcohol Program
 6
     administrator, CPC’s random drug testing policy and process, CPC’s understanding of the
 7
     regulations it is required to follow, CPC’s policy to include all employees on workers’
 8
     compensation in its testing pool, CPC’s relationship with National Diagnostics Inc. and U.S.
 9
     Health Works, Mr. Keller’s lack of authority to unilaterally appoint alternates, when Mr. Foltz was
10
     notified that Mr. Sorensen refused his test, Mr. Foltz’s lack of knowledge of Mr. Sorensen or any
11
     alleged medical condition, and Mr. Foltz’s approval for Mr. Sorensen’s termination and the related
12
     termination letter. Will testify.
13
            c/o DLA Piper LLP
14          701 Fifth Avenue, Suite 6900
            Seattle, WA 98104
15
            3.      Robin Blackwell may be called regarding her role in administering Drug and
16
     Alcohol Program administrator, CPC’s random drug testing policy and process, CPC’s
17
     understanding of the regulations it is required to follow, CPC’s policy to include all employees on
18
     workers’ compensation in its testing pool, CPC’s relationship with National Diagnostics Inc. and
19
     U.S. Health Works, Mr. Keller’s lack of authority to unilaterally appoint alternates, and Mr. Foltz’s
20
     approval for Mr. Sorensen’s termination and the related termination letter. May testify.
21
            c/o DLA Piper LLP
22          701 Fifth Avenue, Suite 6900
            Seattle, WA 98104
23

24          4.      Butch Wallis serves as Executive Vice President of CPC Logistics, Inc., and may

25   be called regarding CPC’s pay policies, including how CPC sets its mileage rates. May testify.

26

     DEFENDANTS’ PRETRIAL STATEMENT - 5                                        DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                  701 Fifth Avenue, Suite 6900
                                                                   Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 7 of 11



 1           c/o DLA Piper LLP
             701 Fifth Avenue, Suite 6900
 2           Seattle, WA 98104
 3
             5. Mike Perry may be called to testify regarding CPC use of investigations regarding
 4
     workers’ compensation claims, including the use of interviews. Mr. Perry may also testify
 5
     regarding his knowledge of Mr. Sorensen’s 2015 workers’ compensation claim. May testify.
 6
             c/o DLA Piper LLP
 7           701 Fifth Avenue, Suite 6900
             Seattle, WA 98104
 8
             6.   Anne Alabach. Anne Alabach may be called to testify regarding CPC use of
 9
     investigations regarding workers’ compensation claims, including the use of interviews. Ms.
10
     Alabach may also testify regarding her knowledge of Mr. Sorensen’s 2015 workers’ compensation
11
     claim. May testify.
12
             c/o DLA Piper LLP
13           701 Fifth Avenue, Suite 6900
             Seattle, WA 98104
14

15           7.   Greg Lima may be called to testify regarding CPC use of investigations regarding

16   workers’ compensation claims, including the use of interviews. Mr. Lima may also testify

17   regarding his knowledge of Mr. Sorensen’s 2015 workers’ compensation claim. May testify.

18           c/o DLA Piper LLP
             701 Fifth Avenue, Suite 6900
19           Seattle, WA 98104
20
     VI.     EXHIBITS
21
     Defendants’ Additional Exhibits
22

23    Ex.                          Description                             Bates Range          Electronic
      No.                                                                                        Format?
24
      100.   Pay Provisions for CPC Logistics Drivers Assigned to the     CPC0000863–        Yes
25           Walgreen Company (10/28/2012)                                64

26

     DEFENDANTS’ PRETRIAL STATEMENT - 6                                         DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                   701 Fifth Avenue, Suite 6900
                                                                    Seattle, WA 98104-7029 | Tel: 206.839.4800
            Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 8 of 11



 1    Ex.                          Description                            Bates Range          Electronic
      No.                                                                                       Format?
 2
     101.   Schedules of Wages and Working Conditions for CPC            CPC0000137–        Yes
 3          Logistics employees (Various dates)                          42

 4   102.   Letter from Michael Harris to Alfredo Di Tolla (June 5,      CPC0000001–        Yes
            2017), including pay provisions for various years and CPC    16
 5          calculations regarding Mr. Sorensen’s pay formula
 6

 7   103.   NDI Drug Screen Test Result Summaries (Various dates)        CPC0000351–        Yes
                                                                         58
 8
     104.   CPC policies signed by Matthew Sorensen (various dates)      CPC0000124-        Yes
 9                                                                       131; 649–55
10
     105.   Recap of disciplinary actions (09/24/2015)                   CPC0000656         Yes
11   106.   Emails from Robin Blumenthal East Division, West             CPC0000953–        Yes
            Division regarding 2014 Random Drug Testing Selections       59
12          (Various dates)
13
     107.   Emails from Robin Blumenthal East Division, West             CPC0000995–        Yes
14          Division regarding various 2015 Random Drug Testing          1005
            Selections (Various dates)
15
     108.   Emails from Robin Blumenthal East Division, West             CPC0001053–        Yes
16          Division regarding various 2016 Random Drug Testing          64
            Selections (Various dates)
17

18   109.   NDI Drug and Health Screening – Random Compliance            CPC0000645         Yes
            Report (01/11/2016)
19
     110.   Uniform Rules and Regualtions for Those Employees            CPC0000741         Yes
20
            Assigned to Walgreens Oshkosh, Inc.
21   111.   General Work Rules (10/28/2012)                              CPC0000861-        Yes
                                                                         62
22   112.   Email discussion between Matthew Sorensen and Juan           SOREN              Yes
            Moya (Various dates)                                         000064–71
23

24   113.   Discharge Questionnaire – Matthew Sorensen (11/3/2016)       SOREN              Yes
                                                                         000046–48
25
     114.   Complaint                                                    N/A                Yes
26

     DEFENDANTS’ PRETRIAL STATEMENT - 7                                        DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                  701 Fifth Avenue, Suite 6900
                                                                   Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 9 of 11



 1    Ex.                            Description                               Bates Range          Electronic
      No.                                                                                            Format?
 2
      115.   Plaintiff's Answers to Defendants' first Rogs and RFPs           N/A                Yes
 3
      116.   Letter from Blaque Parker, HireRight, to Robin Blackwell         N/A                Yes
 4           (03/19/2019)
 5
      117.   Records relating to Mr. Sorensen's January 28, 2016 refusal      CPC0000883–        Yes
 6           to test (Various dates)                                          96

 7    118.   Letters sent by Larry Foltz terminating employees who            CPC000960-         Yes
             were deemed positive for refusal to test (Various dates)         1161
 8

 9    119.   Driver Training and Operation Manual                             CPC0000659-        Yes
                                                                              740
10    120.   Letter to the Department of Labor and Industries regarding       SOREN              Yes
             Mr. Sorensen’s wage claim, and attachments (02/05/2019)          000119-124
11

12    121.   CPC Drug and Alcohol policies (Various dates)                    SOREN000096- Yes
                                                                              99
13
      122.   Withdrawal of wage claim confirmation letter                     SOREN000734        Yes
14
      123.   Sorensen estimated hours worked                                  SOREN000768- Yes
15                                                                            778
      124.   Exit Interview Sheet (01/29/2016                                 CPC0000293   Yes
16
      125.   Detailed payroll data (Various)                                  CPC0000496-  Yes
17                                                                            525

18
19          Defendants reserve the right to offer any of the exhibits listed in Plaintiff’s pretrial
     statement, including in electronic format. Pursuant to LCR 16(j), Defendants will provide Plaintiff
20
     with Defendants’ objections to Plaintiffs’ exhibits prior to the parties’ LCR 16 pretrial conference
21   scheduled for April 16, 2019.
22
     Respectfully submitted this 11th day of April, 2019.
23

24

25

26

     DEFENDANTS’ PRETRIAL STATEMENT - 8                                             DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                       701 Fifth Avenue, Suite 6900
                                                                        Seattle, WA 98104-7029 | Tel: 206.839.4800
          Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 10 of 11



 1                                         DLA PIPER LLP (US)

 2
                                           s/ Eric Franz
 3
                                           Anthony Todaro, WSBA No. 30391
 4                                         Eric Franz, WSBA No. 52755
                                           DLA PIPER LLP (US)
 5                                         701 Fifth Avenue, Suite 7000
                                           Seattle, WA 98104-7044
 6                                         Tel: 206.839.4800
 7                                         Fax: 206.839.4801
                                           E-mail: anthony.todaro@dlapiper.com
 8                                         E-mail: eric.franz@dlapiper.com

 9
                                           Attorneys for Defendants CPC Special
10                                         Logistics West, LLC and Larry Keller
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     DEFENDANTS’ PRETRIAL STATEMENT - 9                         DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                   701 Fifth Avenue, Suite 6900
                                                    Seattle, WA 98104-7029 | Tel: 206.839.4800
            Case 2:18-cv-00446-BAT Document 31-2 Filed 04/19/19 Page 11 of 11



 1                                   CERTIFICATE OF SERVICE
 2          I, Eric Franz, hereby certify that on April 13, 2019, I emailed the following to Plaintiff’s
     counsel:
 3
           Defendants’ Pretrial Statement, and
 4
           Certificate of Service
 5

 6
      Dated this 13th day of April, 2019
 7                                                      s/ Eric Franz
 8                                                      Eric Franz, WSBA No. 52755

 9

10

11   WEST\285948451.1

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     DEFENDANTS’ PRETRIAL STATEMENT - 10                                      DLA Piper LLP (US)
     No. 2:18-CV-00446 BAT                                                 701 Fifth Avenue, Suite 6900
                                                                  Seattle, WA 98104-7029 | Tel: 206.839.4800
